DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Applicant describes JP 2014-117850, which is listed on the IDS dated 4/27/20. However, the abstract of the document is different from the description of the document in the specification. The Examiner believes the Japanese Patent Document is not relevant to the instant application and has therefore not considered the document. The Examiner also believes that perhaps the document number provided was not the intended document the applicant wished to cite.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Setting storage 14a, mentioned in paragraphs 19 and 30 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third timer" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enomoto et al. (US 2013/0117591) in view of Kawamura (US 2006/0143011).
Regarding claim 1, Enomoto discloses an apparatus comprising: 
an operation panel that displays an operation screen and accepts an operation from a user (see Figs. 2 and 4 and paras 26-28, electronic device 10 contains a touch panel 50 comprising a display 20); 
a hardware processor that accepts an operation from a user by voice, turns off the operation panel in a 5case where an interval between operations received by the operation panel exceeds a first set time (see paras 22 and 48-59, electronic device 10 includes a voice input unit 96 and a voice receiving unit 100, display device 20 is turned off after a predetermine time T1 elapses); 
a storage that stores a setting content corresponding to an operation received by the operation panel or the hardware processor (see para 40, storage 66 stores content corresponding to operation of display device 20); and  
122 registers a time period for switching to a power saving state T1, i.e. suspended state, and for a low-light state T2, which is shorter than T1, a user can specify a time period T1, such as 1 minute, 3 minutes, 5 minutes, etc., time period T2 is determined based on time period T1).
Enomoto does not disclose expressly a hardware processor that resets a setting content stored in the storage in a case where an interval between operations received by the operation panel or the hardware processor exceeds a second set time.
Kawamura discloses a hardware processor that resets a setting content stored in the storage in a case where an interval between operations received by the operation panel or the hardware processor exceeds a second set time (see paras 38, 86-92, and 117-118, an auto-clear process is performed after a predetermined amount of time passes without user operation of a display of the image forming apparatus 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the auto-clear or reset of displayed content after a predetermined amount of time without user operation, as described by Kawamura, with the system of Enomoto..
The suggestion/motivation for doing so would have been to conserve power and provide efficient access for multiple users.
Therefore, it would have been obvious to combine Kawamura with Enomoto to obtain the invention as specified in claim 1.

Regarding claim 2, Enomoto further discloses wherein during acceptance of a setting by voice operation, the changer makes the second set time longer than during acceptance of a 122 registers a time period for switching to a power saving state T1, i.e. suspended state, and for a low-light state T2, which is shorter than T1, a user can specify a time period T1, such as 1 minute, 3 minutes, 5 minutes, etc., time period T2 is determined based on time period T1).  
Regarding claim 3, Enomoto further discloses wherein 20during acceptance of a setting by voice operation, the changer makes the first set time shorter than during acceptance of a setting by operation on the operation panel (see paras 22, 50-53, and 58-59, set time registering unit 122 registers a time period for switching to a power saving state T1, i.e. suspended state, and for a low-light state T2, which is shorter than T1, a user can specify a time period T1, such as 1 minute, 3 minutes, 5 minutes, etc., time period T2 is determined based on time period T1).  
Regarding claim 4, Enomoto further discloses a notifier that notifies that a setting is being accepted by voice operation, during acceptance of a setting by voice operation and after the operation panel is turned off (see para 58, voice input is acknowledged, voice input notification).  
Regarding claim 5, Enomoto further discloses wherein in a case where a cloud server performs voice analysis/recognition processing related to voice operation, the second set time set in the hardware processor during acceptance of a setting by voice operation is made longer than a case where the apparatus itself performs the voice analysis/recognition processing (see paras 55-59, server 5 performs voice analysis/recognition processing).  
Regarding claim 6, Enomoto further discloses wherein the hardware processor shifts a predetermined module to a power saving mode (see paras 22 and 49-53, set time registering unit 122 registers a time period for switching to a power saving state T1, i.e. suspended state, and for a low-light state T2, which is shorter than T1), and 

Regarding claim 7, Enomoto further discloses wherein when receiving a voice operation, the changer changes a set time of a timer so that the second set time is longer than the first set time, and when receiving operation on the operation panel, the changer changes a set time of a timer so that the second set time is the same or shorter than the first set time (see paras 22, 50-53, and 58-59, set time registering unit 122 registers a time period for switching to a power saving state T1, i.e. suspended state, and for a low-light state T2, which is shorter than T1, a user can specify a time period T1, such as 1 minute, 3 minutes, 5 minutes, etc., time period T2 is determined based on time period T1).  
Regarding claim 8, Kawamura further discloses whereinB49627US0 I the apparatus is an image forming apparatus that forms an image on a recording medium (see Figs. 1 and 2 and paras 32-35, image forming apparatus 10 contains a display device).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677